                       UNITED STATES DISTRICT        COURT
                       WESTERN DISTRICT OF WISCONSIN
                                                                                    nnn .,
                                                                          •.   "~J"-V  itU
Richard H. Redman,                                                             , COIF/LEn
                                                                      "n                           U
          Petitioner,                                                ':"8 NOV26 pM
                                                                                           17 /:       /4
          v                                        Case No. 15-cv-35B:;jdp
                                                                 { !:.fi/( US'" ," .
Michael Meisner,                                                           , [ /S r
                                                                                J   r ~ '.
             Respondant.


                                NOTICE OF APPEAL


Notice is hereby given that Richard H. Redman,               Petioner    in the

above-named    case, hereby appeals      the United States District                 Court
for the Western District        of Wisconsin's   ruling and judgment                that

was entered on 11/7/2018.


Petitioner    understands      that a motion is needed       to support this

notice, and will file one within         the thirty day deadline.              " Notice
of appeal does not give reasons, and a silent document                  rarely

constitutes    a substantial      showing of anything."      West v Schneiter,

485 F.3d 393 (7th Cir. 2007).


Dated 18 November      2018.




             Richard   H. Redman, pro se

             P.O. Box 925
             Redgranite,    WI 54970
                       CERTIFICATION OF MAILING


I certify    that this motion was deposited   in the United States

mail for delivery    to the Clerk of Court by first class mail, on
18 November    2018. I further certify   that the motion was correctly
addressed    and postage was pre-paid.




Date:-.l.1-l3-/,f

Signed:~~~
